 
 
 
 
 
 
 
 
 
 
SHARE PURCHASE AGREEMENT
 
Effective as of June 30, 2010

 
Between

 
China INSOnline Corp.

 
(the “Seller”)

 
and

 
Hong Kong Jing Nuo International Limited

 
(the “Buyer”)
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is effective as of June 30, 2010
(the “Effective Date”), by and between Hong Kong Jing Nuo International Limited,
a Hong Kong limited company (the “Buyer”), and China INSOnline Corp., a Delaware
corporation (the “Seller”).
 
PRELIMINARY STATEMENT
 
Seller owns 100% ownership interest of Rise and Grow Limited, a Hong Kong
limited company (“R&G”), which R&G owns 100% ownership interest of New Fortune
Associate (Beijing) Information Technology Co., Ltd. (formerly known as Zhi Bao
Da Tong (Beijing) Technology Co. Ltd. and hereinafter, “NFA”), a limited
liability company organized under the laws of the People’s Republic of China
(the “PRC”), which NFA has 100% control, through a series of contractual
agreements, over Beijing ZYTX Technology Co., Ltd (“ZYTX”), a Variable Interest
Entity (“VIE”) and a limited liability company organized under the laws of PRC.
 
On June 23, 2010, Beijing San Teng Da Fei Technology Development Co., Ltd.
(“STDF”), a VIE and a limited liability company organized under the laws of the
PRC, acquired 100% ownership of Guang Hua Insurance Agency Company Limited
(“GHIA”), a limited liability company organized under the laws of the PRC, which
STDF is 100% controlled by Run Ze Yong Cheng (Beijing) Technology Co. Ltd.
(“RZYC”), a limited liability company organized under the laws of the PRC,
through a series of contractual agreements, which RZYC is 100% owned by Ever
Trend Investment Limited (“ETI”), a Hong Kong limited company.
 
On June 29, 2010, ZYTX transferred and sold, for consideration received, certain
Software, Copyrights and Intellectual Property to STDF pursuant to that certain
Software Copyright Transfer Agreement (“Software Copyright Transfer Agreement”)
dated as of June 29, 2010 by and between ZYTX, as transferor and STDF, as
transferee.
 
On June 29, 2010, ZYTX transferred and sold, for consideration received, certain
account receivables to STDF pursuant to that certain Tri-party Creditor’s Right
Transfer Agreement (“Tri-party Creditor’s Right Transfer Agreement”) dated as of
June 29, 2010 by and among ZYTX, as transferor, STDF, as transferee, and Beijing
Yingtong Jixun Sci-Tech Development Co., Ltd. (“YTJX”), a limited liability
company organized under the laws of the PRC, pursuant to which agreement YTJX
expressly agreed upon such credit right transfer.
 
Seller desires to sell to the Buyer, and the Buyer desires to purchase from the
Seller, all issued and outstanding ownership and equity shares of R&G on the
terms and subject to the conditions set forth herein.
 
Accordingly, in consideration of the mutual agreements hereinafter set forth,
the Buyer and the Seller agree as follows:
 
ARTICLE 1
DEFINITIONS AND INTERPRETATION
 

--------------------------------------------------------------------------------


 
Section 1.1        In this Agreement, the following terms have the meanings
specified or referred to in this Section and shall be equally applicable to both
the singular and plural forms.
 
“Balance Sheet” has the meaning specified in Section 4.4.
 
“Balance Sheet Date” means June 30, 2010.
 
“Buyer” means Hong Kong Jing Nuo International Limited, as set forth in the
preamble to this Agreement.
 
“Claim Notice” has the meaning specified in Section 7.3.
 
“Closing” means the closing of the transfer of the Shares from the Seller to the
Buyer.
 
“Closing Date” has the meaning specified in Section 3.1.
 
“Company” means, collectively, Rise and Grow Limited, New Fortune Associate
(Beijing) Information Technology Co., Ltd. and Beijing ZYTX Technology Co., Ltd.
 
“Copyrights” means PRC, Hong Kong and foreign copyrights, copyrightable works,
and mask work, whether registered or unregistered, and pending applications to
register the same.


“Court Order” means any judgment, order, award or decree of any foreign,
federal, state, local or other court or tribunal and any award in any
arbitration proceeding.
 
“Effective Date” has the meaning set forth in the preamble of this Agreement.
 
“Encumbrance” means any lien (statutory or other), claim, charge, security
interest, mortgage, deed of trust, pledge, hypothecation, assignment,
conditional sale or other title retention agreement, preference, priority or
other security agreement or preferential arrangement of any kind or nature, and
any easement, encroachment, covenant, restriction, right of way, defect in title
or other encumbrance of any kind.
 
“ETI” means Ever Trend Investment Limited, a Hong Kong limited company.
 
“Expenses” means any and all expenses incurred in connection with investigating,
defending or asserting any claim, action, suit or proceeding incident to any
matter indemnified against hereunder (including court filing fees, court costs,
arbitration fees or costs, witness fees, and reasonable fees and disbursements
of legal counsel, investigators, expert witnesses, consultants, accountants and
other professionals).
 
“GHIA” means Guang Hua Insurance Agency Company Limited, a limited liability
company organized under the laws of the People’s Republic of China.
 
 “Governmental Body” means any political subdivision or department thereof, any
other governmental or regulatory body, commission, central bank, board, bureau,
organ or instrumentality or any court, in each case whether federal, state,
local or foreign.
 

--------------------------------------------------------------------------------


 
“HK$” means the legal currency of Hong Kong.


“Intellectual Property” means Copyrights, Patent Rights, Trademarks and Trade
Secrets and all agreements, contracts, licenses, sublicenses, assignments and
indemnities which relate or pertain to any of the foregoing.


“Losses” means any and all losses, costs, obligations, liabilities, settlement
payments, awards, judgments, fines, penalties, damages, expenses, deficiencies
or other charges.
 
“NFA” means New Fortune Associate (Beijing) Information Technology Co., Ltd., a
limited liability company organized under the laws of the People’s Republic of
China.
 
“Patent Rights” means PRC, Hong Kong and foreign patents, patent applications,
continuations, continuations-in-part, divisions, reissues, patent disclosures,
inventions (whether or not patentable or reduced to practice) and improvements
thereto.


“Permitted Encumbrances” means: (i) liens for taxes and other governmental
charges and assessments arising in the ordinary course of business which are not
yet due and payable, (ii) liens of landlords and liens of carriers,
warehousemen, mechanics and materialmen and other like liens arising in the
ordinary course of business for sums not yet due and payable, (iii) other liens
or imperfections on property which are not material in amount, do not interfere
with, and are not violated by, the consummation of the transactions contemplated
by this Agreement, and do not impair the marketability of, or materially detract
from the value of or materially impair the existing use of, the property
affected by such lien or imperfection, and (iv) liabilities of the Company,
including, but not limited to the tax liabilities of any of the Company.
 
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or Governmental Body.
 
“Purchase Price” has the meaning specified in Section 2.2.
 
“R&G” means Rise and Grow Limited, a company organized under the laws of Hong
Kong.
 
“Requirements of Laws” means any foreign, federal, state and local laws,
statutes, regulations, rules, codes or ordinances enacted, adopted, issued or
promulgated by any Governmental Body (including those pertaining to electrical,
building, zoning, subdivision, land use, environmental and occupational safety
and health requirements) or common law.
 
“RMB” means the legal currency of the People’s Republic of China.
 
“RZYC” means Run Ze Yong Cheng (Beijing) Technology Co. Ltd., a limited
liability company organized under the laws of the People’s Republic of China.
 

--------------------------------------------------------------------------------


 
“Sale of GHIA” means the sales of all registered capitals, issued and
outstanding ownership shares and all assets and liabilities of GHIA by R&G and
ZYTX to ETI and STDF on June 23, 2010.
 
“Seller” has the meaning specified in the first paragraph of this Agreement.
 
“Shares” means all issued and outstanding ownership shares of R&G.
 
“Software” means computer software programs and software systems, including all
databases, compilations, tool sets, compilers, higher level or “proprietary”
languages, related documentation and materials, whether in source code, object
code or human readable form.
 
“Software Copyright Transfer Agreement” means that certain Software Copyright
Transfer Agreement dated as of June 29, 2010 by and between ZYTX, as transferor
and STDF, as transferee.
 
“STDF” means Beijing San Teng Da Fei Technology Development Co., Ltd., a VIE and
a limited liability company organized under the laws of the People’s Republic of
China.
 
“Subsidiaries” means any corporation, partnership, limited liability company,
joint venture or other entity in which the Company (a) owns, or at any relevant
time owned, directly or indirectly, fifty percent (50%) or more of the
outstanding voting securities or equity interests or (b) is a general partner.
 
“Tax” means any present or future tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature and whatever called, by whomsoever, on
whomsoever and wherever imposed, levied, collected, withheld or assessed,
including interest, penalties, additions to tax and any similar liabilities with
respect thereto.
 
“Trademarks” means China and foreign trademarks, service marks, logos, trade
dress and trade names (including all assumed or fictitious names under which the
Company is conducting business or has within the previous five years conducted
business), whether registered or unregistered, and pending applications to
register the foregoing.


“Trade Secrets” means confidential ideas, trade secrets, know-how, concepts,
methods, processes, formulae, reports, data, customer lists, mailing lists,
business plans, or other proprietary information.


“Tri-party Creditor’s Right Transfer Agreement” means that certain Tri-party
Creditor’s Right Transfer Agreement dated as of June 29, 2010 by and among ZYTX,
as transferor, STDF, as transferee, and YTJX.


“US$” means the legal currency of the United States of America.
 
“VIE” means Variable Interest Entity.
 
“YTJX” means Beijing Yingtong Jixun Sci-Tech Development Co., Ltd. a limited
liability company organized under the laws of the PRC.
 

--------------------------------------------------------------------------------


 
“ZYTX” means Beijing ZYTX Technology Co. Ltd., a VIE and a company organized
under the laws of the People’s Republic of China.
 
Section 1.2        Interpretation.  As used in this Agreement, the word
“including” means without limitation, the word “or” is not exclusive and the
words “herein”, “hereof”, “hereby”, “hereto” and “hereunder” refer to this
Agreement as a whole.  Unless the context otherwise requires, references herein:
(i) to Articles, Sections, Exhibits and Schedules mean the Articles and Sections
of and the Exhibits and Schedules attached to this Agreement; (ii) to an
agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof and by this Agreement; and (iii) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto.  The Schedules and Exhibits referred to herein
shall be construed with and as an integral part of this Agreement to the same
extent as if they were set forth verbatim herein.  Titles to Articles and
headings of Sections are inserted for convenience of reference only and shall
not be deemed a part of or to affect meaning or interpretation of this
Agreement.  References herein to the knowledge of a party or matters or
information known to a party mean the actual knowledge or conscious awareness of
the Chief Executive Officer, Chief Financial Officer, Chairman of the Board or
Manager of such party.
 
ARTICLE 2
PURCHASE AND SALE OF SHARES; PURCHASE PRICE
 
Section 2.1        Purchase and Sale of Shares.  Upon the terms and subject to
the conditions of this Agreement, on the Closing Date, Seller shall sell,
transfer, assign, convey and deliver to the Buyer, and Buyer shall purchase from
the Seller, the Shares, free and clear of all Encumbrances (except for Permitted
Encumbrances).
 
Section 2.2        Purchase Price.  The purchase price for the Shares and
certain assets shall be US $100,000 in cash (the “Purchase Price”).
 
 
ARTICLE 3
CLOSING
 
Section 3.1        Closing Date.  The Closing shall take place at 9:00 A.M.,
local time on the day when the conditions set forth in Article 8 have been
satisfied or such later date as may be agreed upon by the Buyer and the
Seller.  The time and date on which the Closing is actually held are sometimes
referred to herein as the “Closing Date”.
 
Section 3.2        Payment of Purchase Price. Subject to fulfillment or waiver
of the conditions set forth in Section 6.1, at the Closing, Buyer shall pay the
Purchase Price by wire transfer of immediately available funds to the account
specified by the Seller.
 
Section 3.3        Buyer’s Additional Deliveries.  Subject to fulfillment or
waiver of the conditions set forth in Section 6.1, at the Closing, Buyer shall
deliver to the Seller all the following:
 

--------------------------------------------------------------------------------


 
(a)        Copy of Buyer’s Certificate of Incorporation certified as of a recent
date by the appropriate office in Hong Kong;
 
(b)        Certificate of good standing of the Buyer (or the equivalent) issued
as of a recent date by the appropriate office in Hong Kong;
 
(c)        (i) The resolutions of the Board of Directors of the Buyer (or the
equivalent) authorizing the execution and performance of this Agreement and the
transactions contemplated hereby; and (ii) incumbency and signatures of the
officers of the Buyer executing this Agreement.
 
Section 3.4        Seller’s Deliveries.  Subject to fulfillment or waiver of the
conditions set forth in Section 6.2, at Closing, Seller shall deliver to the
Buyer all the following:
 
(a)        Copy of the Certificate of Incorporation (or the equivalent) of the
Seller, R&G, NFA and ZYTX certified as of a recent date by the appropriate
office of Hong Kong or the People’s Republic of China and a copy of the bylaws
(or the equivalent) of R&G, NFA and ZYTX dated as of a recent date.
 
(b)        Certificate of good standing of R&G, NFA and ZYTX (or the equivalent)
issued as of a recent date by the appropriate office in Hong Kong or the
People’s Republic of China; and
 
(c)        (i) The resolutions of the Board of Directors of the Seller (or the
equivalent) authorizing the execution and performance of this Agreement and the
transactions contemplated hereby; and (ii) incumbency and signatures of the
officers of the Seller executing this Agreement.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLERS
 
As an inducement to the Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby, the Seller hereby represents and warrants to
the Buyer and agrees as follows:
 
Section 4.1        Title to the Shares; Authority of the Seller.
 
(a)        As of the Closing Date, the Seller has good and valid title to the
respective Shares of R&G, NFA and ZYTX, and none of the Shares are subject to
any outstanding option, warrant, call, or similar right of any other Person to
acquire the same, and none of the Shares are subject to any restriction on
transfer thereof except for restrictions under applicable laws.  Upon
consummation of the transactions contemplated hereby in accordance with the
terms hereof, the Seller will convey good and valid title to the Buyer of all of
the Shares.
 
(b)        The Seller has full power and authority to execute, deliver and
perform this Agreement.  This Agreement has been duly executed and delivered by
the Seller and is the legal, valid and binding obligation of the Seller
enforceable in accordance with its terms.
 

--------------------------------------------------------------------------------


 
(c)        Neither the execution and delivery of this or the consummation of any
of the transactions contemplated hereby nor compliance with or fulfillment of
the terms, conditions and provisions hereof will:
 
(i)        conflict with, result in a breach of the terms, conditions or
provisions of, or constitute a default, an event of default or an event creating
rights of acceleration, termination or cancellation or a loss of rights under,
or result in the creation or imposition of any Encumbrance upon any of the
assets or properties of the Seller or the Company, under (1) the charter or
Bylaws of the Company, (2) any note, instrument, agreement, mortgage, lease,
license, franchise, permit or other authorization, right, restriction or
obligation to which the Seller or the Company is a party or any of the
respective assets or properties of the Seller or the Company is subject or by
which the Seller or the Company is bound, (3) any Court Order to which the
Seller or the Company is a party or any of the respective assets or properties
of the Seller or the Company is subject or by which the Seller or the Company is
bound, or (4) any Requirements of Laws affecting the Seller or the Company or
their respective assets or properties; or
 
(ii)        require the approval, consent, authorization or act of, or the
making by the Seller or the Company of any declaration, filing or registration
with, any Person.
 
Section 4.2        Organization and Capital Structure of the Company.
 
(a)        Each of the Company is a company duly organized, validly existing and
in good standing under the laws of the People’s Republic of China or Hong
Kong.  The Company has full power and authority to own or lease and to operate
and use its properties and assets and to carry on its business as now conducted.
 
(b)        The registered capital of R&G is HK$10,000, NFA, US$150,000, and
ZYTX, RMB¥1,000,000.  Except for this Agreement, there are no agreements,
arrangements, options, warrants, calls, rights or commitments of any character
relating to the issuance, sale, purchase or redemption of any shares of capital
stock of the Company.  No holder of Company Common Stock has any preemptive,
stock purchase or other rights to acquire Company Common Stock.  All of the
outstanding shares of the Company Common Stock are validly issued, fully paid
and nonassessable and were not issued in violation of any preemptive or similar
rights. The Seller owns 100% ownership interest of R&G, which R&G owns 100%
ownership interest of NFA, which NFA has 100% interest and control over ZYTX as
a VIE.
 
(c)        True and complete copies of the Certificate of Incorporation (or the
equivalent) and all amendments thereto, of the Charter, as amended to date, and
of the stock ledger of the Company have been delivered to the Buyer.
 
Section 4.3        Subsidiaries and Investments. The Seller owns 100% ownership
interest of R&G, which R&G owns 100% ownership interest of NFA, which NFA, a
VIE, has 100% interest and control over ZYTX. As part of Seller’s internal
corporate restructuring, prior to the closing of this Agreement on June 23,
2010, R&G and ZYTX sold all issued and outstanding ownership shares and assets
and liabilities of GHIA to ETI and STDF (the “Sale of GHIA”), which ETI is 100%
owned by the Seller and STDF, a VIE, is 100% controlled by ETI through its
wholly owned subsidiary, RZYC. The Buyer expressly acknowledges that GHIA is no
longer the subsidiary of the Company as of the Closing Date and the time of the
closing of this Agreement. The Buyer also expressly acknowledges that only the
Shares and the assets and liabilities as indicated by the Balance Sheet will be
sold to the Buyer.
 

--------------------------------------------------------------------------------


 
Section 4.4        Financial Statements.  Schedule 4.4 contains (i) the
unaudited balance sheet of the Company as of June 30, 2010, (such balance sheet
being herein called the “Balance Sheet”) and the related statements of income
and cash flows as well as the list of assets to be sold and the liabilities,
including, but not limited to the tax liabilities to be assumed by the Buyer as
indicated in Exhibit I to the Balance Sheet. All such statements were (or shall
have been) prepared in conformity with GAAP and fairly present the financial
position (on a consolidated and, where applicable, consolidating basis) of the
entities described in such financial statements as at the respective dates
thereof and the results of operations and cash flows (on a consolidated and,
where applicable, consolidating basis) of the entities described therein for
each of the periods then ended, subject, in the case of any such unaudited
financial statements, to changes resulting from audit and normal year-end
adjustments.
 
Section 4.5        Operations Since Balance Sheet Date.
 
(a)        Since the Balance Sheet Date, there has been:
 
(i)        no material adverse change in the assets, business, operations,
liabilities, profits, prospects or condition (financial or otherwise) of the
Company, and no fact or condition exists or is contemplated or threatened which
might reasonably be expected to cause such a change in the future except for the
Sale of GHIA and certain software copyrights and account receivables transfer
pursuant to the Software Copyright Transfer Agreement and the Tri-party
Creditor’s Right Transfer Agreement; and
 
(ii)        no damage, destruction, loss or claim, whether or not covered by
insurance, or condemnation or other taking adversely affecting any of the
assets, business, operations, condition or prospects of the Company.
 
Section 4.6        No Finder.  Neither the Seller, the Company nor any Person
acting on their behalf have paid or become obligated to pay any fee or
commission to any broker, finder or intermediary for or on account of the
transactions contemplated by this Agreement.
 
Section 4.7        Disclosure.  None of the representations or warranties of the
Seller contained herein, none of the information contained in the Schedules
referred to in this Article, and none of the other information or documents
furnished to Buyer or any of its representatives by the Seller or the Company or
their representatives pursuant to the terms of this Agreement, is false or
misleading in any material respect or omits to state a fact herein or therein
necessary to make the statements herein or therein not misleading in any
material respect.  There is no fact which adversely affects or in the future is
likely to adversely affect the Company or its business in any material respect
which has not been set forth or referred to in this Agreement or the Schedules
hereto.
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER
 

--------------------------------------------------------------------------------


 
As an inducement to the Seller to enter into this Agreement and to consummate
the transactions contemplated hereby, the Buyer hereby represents and warrants
to the Seller and agrees as follows:
 
Section 5.1        Organization of the Buyer.  The Buyer is a company duly
organized, validly existing and in good standing under the laws of Hong Kong and
has full corporate power and authority to own or lease and to operate and use
its properties and assets and to carry on its business as now conducted.
 
Section 5.2        Authority of the Buyer. The Buyer has full power and
authority to execute, deliver and perform this Agreement.  The execution,
delivery and performance of this Agreement by the Buyer have been duly
authorized and approved by the Buyer’s board of directors and do not require any
further authorization or consent of the Buyer or its stockholders.  This
Agreement has been duly authorized, executed and delivered by the Buyer and is
the legal, valid and binding agreement of the Buyer enforceable in accordance
with its terms.
 
Section 5.3        No Conflicts. Neither the execution and delivery of this
Agreement or the consummation of any of the transactions contemplated hereby nor
compliance with or fulfillment of the terms, conditions and provisions hereof
will:
 
(a)        conflict with, result in a breach of the terms, conditions or
provisions of, or constitute a default, an event of default or an event creating
rights of acceleration, termination or cancellation or a loss of rights under
(1) the Certificates of Incorporation or Charters of the Buyer, (2) any material
note, instrument, agreement, mortgage, lease, license, franchise, permit or
other authorization, right, restriction or obligation to which the Buyer is a
party or any of their properties are subject or by which they are bound, (3) any
Court Order to which the Buyer is a party or by which it is bound or (4) any
Requirements of Laws affecting the Buyer; or
 
(b)        require the approval, consent, authorization or act of, or the making
by the Buyer of any declaration, filing or registration with, any Person.
 
 
ARTICLE 5-A
COVENANTS OF BUYER
 
As an inducement to the Seller to enter into this Agreement and to consummate
the transactions contemplated hereby, the Buyer expressly represents to the
Seller that the Buyer will pay and satisfy in a timely fashion all Tax in
connection with all tax liabilities of any of the Company incurred on and before
June 30, 2010.
 
 
ARTICLE 6
CONDITIONS PRECEDENT TO OBLIGATIONS OF PARTIES
 

--------------------------------------------------------------------------------


 
Section 6.1        Conditions to Buyer’s Obligations.  The obligations of the
Buyer to purchase the Shares pursuant to this Agreement shall, at the option of
the Buyer, be subject to the satisfaction, on or prior to the Closing Date, of
the following conditions:
 
Each of the representations and warranties of the Seller contained or referred
to herein shall be true and correct on the Closing Date as though made on the
Closing Date, except for changes therein specifically permitted by this
Agreement or resulting from any transaction expressly consented to in writing by
the Buyer and there shall have been delivered to Buyer a certificate to such
effect, dated the Closing Date, signed on behalf of the Seller, in addition to
the other deliveries specified in Section 3.4.
 
Section 6.2        Conditions to Seller’s Obligations.  The obligations of the
Seller to sell the Shares and all issued and outstanding ownership shares of the
Company pursuant to this Agreement shall, at the option of the Seller, be
subject to the satisfaction, on or prior to the Closing Date, of the following
conditions:
 
Each of the representations and warranties of the Buyer contained or referred to
in this Agreement shall be true and correct on the Closing Date as though made
on the Closing Date, except for changes therein specifically permitted by this
Agreement or resulting from any transaction expressly consented to in writing by
the Buyer or any transaction contemplated by this Agreement; and there shall
have been delivered to the Seller a certificate to such effect, dated the
Closing Date and signed on behalf of the Buyer by an authorized officer of the
Buyer, in addition to the other deliveries specified in Section 3.3.
 
ARTICLE 7
INDEMNIFICATION
 
Section 7.1        Indemnification by the Seller.
 
(a)        The Seller agrees to indemnify and hold harmless the Buyer from and
against any and all Losses and Expense incurred by the Buyer up to the Purchase
Price in connection with or arising from:
 
(i)        any breach by the Seller of any of its covenants in this Agreement;
 
(ii)       any failure of the Seller to perform any of its obligations in this
Agreement; or
 
(iii)      any breach of any warranty or the inaccuracy of any representation of
the Seller contained or referred to in this Agreement or any certificate
delivered by or on behalf of the Seller pursuant hereto;
 
provided that, without limitation of Seller’s indemnification obligations under
clause (i) or (ii) of this subsection (a) the Seller shall be required to
indemnify and hold harmless under clause (iii) of this subsection with respect
to Loss and Expense incurred by the Buyer as a result of inaccuracies only to
the extent that the aggregate amount of such Loss and Expense exceeds
RMB100,000.
 

--------------------------------------------------------------------------------


 
(b)        The indemnification provided for in this Section shall terminate two
(2) years after the Closing Date (and no claims shall be made by any the Buyer
under this Section thereafter), except that the indemnification by the Seller
shall continue as to:
 
(i)        the representations and warranties of Sellers set forth in Sections
4.1 and 4.2;
 
(ii)       any Loss or Expense of which Buyer has notified the Seller in
accordance with the requirements of Section 7.3 on or prior to the date such
indemnification would otherwise terminate in accordance with this Section, as to
which the obligation of the Seller shall continue until the liability of the
Seller shall have been determined pursuant to this Article and the Seller shall
have reimbursed the Buyer for the full amount of such Loss and Expense in
accordance with this Article.
 
Section 7.2        Indemnification by the Buyer.
 
(a)        Buyer agrees to indemnify and hold harmless the Seller from and
against any and all Loss and Expense incurred by the Seller in the event that
the Governmental Body initiates any actions against the Seller for any Tax owed
by any of the Company for any tax liabilities of any of the Company incurred on
and before June 30, 2010.
 
(b)        Buyer agrees to indemnify and hold harmless the Seller from and
against any and all Loss and Expense incurred by the Seller up to the Purchase
Price (except for the event as described in Section 7.2 (a) of this Agreement)
in connection with or arising from:
 
(i)        any breach by the Buyer of any of its covenants or agreements in this
Agreement;
 
(ii)       any failure by the Buyer to perform any of its obligations in this
Agreement; or
 
(iii)      any breach of any warranty or the inaccuracy of any representation of
Buyer contained or referred to in this Agreement or in any certificate delivered
by or on behalf of Buyer pursuant hereto;
 
provided that, without limitation of Buyer’s indemnification obligations under
clauses (i) and (ii) of this subsection (a) Buyer shall be required to indemnify
and hold harmless under clause (iii) of this subsection with respect to Loss and
Expense incurred by the Seller only to the extent that the aggregate amount of
such Loss and Expense exceeds RMB100,000 .
 
(c)        The indemnification provided for in this Section shall terminate two
(2) years after the Closing Date (and no claims shall be made by the Seller
under this Section thereafter), except that the indemnification by the Buyer
shall continue as to:
 
(i)        the representations and warranties of the Buyer set forth in Sections
5.1 and Article 5-A; and
 

--------------------------------------------------------------------------------


 
(ii)       any Loss or Expense of which the Seller has notified the Buyer in
accordance with the requirements of Section 7.3 on or prior to the date such
indemnification would otherwise terminate in accordance with this Section, as to
which the obligation of the Buyer shall continue until the liability of the
Buyer shall have been determined pursuant to this Article, and the Buyer shall
have reimbursed the Seller for the full amount of such Loss and Expense in
accordance with this Article.
 
Section 7.3        Notice of Claims.
 
(a)        Any party seeking indemnification hereunder shall give to the party
obligated to provide indemnification to such Indemnified Party (the
“Indemnitor”) a notice (a “Claim Notice”) describing in reasonable detail the
facts giving rise to any claim for indemnification hereunder and shall include
in such Claim Notice (if then known) the amount or the method of computation of
the amount of such claim, and a reference to the provision of this Agreement or
any other agreement, document or instrument executed hereunder or in connection
herewith upon which such claim is based; provided, that (i) a Claim Notice in
respect of any action at law or suit in equity by or against a third Person as
to which indemnification will be sought shall be given promptly after the action
or suit is commenced; and (ii) failure to give such notice shall not relieve the
Indemnitor of its obligations hereunder except to the extent it shall have been
prejudiced by such failure.
 
(b)        After the giving of any Claim Notice pursuant hereto, the amount of
indemnification to which an Indemnified Party shall be entitled under this
Article shall be determined: (i) by the written agreement between the
Indemnified Party and the Indemnitor; (ii) by a final judgment or decree of any
court of competent jurisdiction; or (iii) by any other means to which the
Indemnified Party and the Indemnitor shall agree.  The judgment or decree of a
court shall be deemed final when the time for appeal, if any, shall have expired
and no appeal shall have been taken or when all appeals taken shall have been
finally determined.  The Indemnified Party shall have the burden of proof in
establishing the amount of Loss and Expense suffered by it.
 
Section 7.4        Third Person Claims.
 
(a)        Subject to Section 7.4(b), the Indemnified Party shall have the right
to conduct and control, through counsel of its choosing, the defense, compromise
or settlement of any third Person claim, action or suit against such Indemnified
Party as to which indemnification will be sought by any Indemnified Party from
any Indemnitor hereunder, and in any such case the Indemnitor shall cooperate in
connection therewith and shall furnish such records, information and testimony
and attend such conferences, discovery proceedings, hearings, trials and appeals
as may be reasonably requested by the Indemnified Party in connection therewith;
provided, that (i) the Indemnitor may participate, through counsel chosen by it
and at its own expense, in the defense of any such claim, action or suit as to
which the Indemnified Party has so elected to conduct and control the defense
thereof; and (ii) the Indemnified Party shall not, without the written consent
of the Indemnitor (which written consent shall not be unreasonably withheld),
pay, compromise or settle any such claim, action or suit, except that no such
consent shall be required if, following a written request from the Indemnified
Party, the Indemnitor shall fail, within fourteen (14) calendar days after the
making of such request, to acknowledge and agree in writing that, if such claim,
action or suit shall be adversely determined, such Indemnitor has an obligation
to provide indemnification hereunder to such Indemnified Party.  Notwithstanding
the foregoing, the Indemnified Party shall have the right to pay, settle or
compromise any such claim, action or suit without such consent, provided that in
such event the Indemnified Party shall waive any right to indemnity therefor
hereunder unless such consent is unreasonably withheld.
 

--------------------------------------------------------------------------------


 
(b)        If any third Person claim, action or suit against any Indemnified
Party is solely for money damages or, where Sellers is the Indemnitor, will have
no continuing effect in any material respect on the Company or its business,
assets or operations, then the Indemnitor shall have the right to conduct and
control, through counsel of its choosing, the defense, compromise or settlement
of any such third Person claim, action or suit against such Indemnified Party as
to which indemnification will be sought by any Indemnified Party from any
Indemnitor hereunder if the Indemnitor has acknowledged and agreed in writing
that, if the same is adversely determined, the Indemnitor has an obligation to
provide indemnification to the Indemnified Party in respect thereof, and in any
such case the Indemnified Party shall cooperate in connection therewith and
shall furnish such records, information and testimony and attend such
conferences, discovery proceedings, hearings, trials and appeals as may be
reasonably requested by the Indemnitor in connection therewith; provided that
the Indemnified Party may participate, through counsel chosen by it and at its
own expense, in the defense of any such claim, action or suit as to which the
Indemnitor has so elected to conduct and control the defense
thereof.  Notwithstanding the foregoing, the Indemnified Party shall have the
right to pay, settle or compromise any such claim, action or suit, provided that
in such event the Indemnified Party shall waive any right to indemnity therefor
hereunder unless the Indemnified Party shall have sought the consent of the
Indemnitor to such payment, settlement or compromise and such consent was
unreasonably withheld, in which event no claim for indemnity therefor hereunder
shall be waived.
 
ARTICLE 8
GENERAL PROVISIONS
 
Section 8.1        Survival of Obligations.  All representations, warranties,
covenants, agreements and obligations contained in this Agreement shall survive
the consummation of the transactions contemplated by this Agreement; provided,
however, that, except as otherwise provided in Article 7, the representations
and warranties contained in Articles 4 and 5 shall terminate on the two (2) year
anniversary of the Closing Date.  Except as otherwise provided herein, no claim
shall be made for the breach of any representation or warranty contained in
Articles 7 or under any certificate delivered with respect thereto under this
Agreement after the date on which such representations and warranties terminate
as set forth in this.
 
Section 8.2        Notices.  All notices or other communications required or
permitted hereunder shall be in writing and shall be deemed given or delivered
(i) when delivered personally, (ii) if transmitted by Fax when confirmation of
transmission is received, or (iii) if sent by registered or certified mail,
return receipt requested, or by private courier when received; and shall be
addressed as follows:
 
(a)           If to the Buyer, to:
 
Room B, 17/F, Block 6
Kenswood Court, Kingswood Villas
 

--------------------------------------------------------------------------------


 
Tin Shui Wai, New Territories
Hong Kong
Attention: Mr. Pok Kam Li
 
(b)           If to the Seller, at:
 
China INSOnline Corp.
Flat/Room 42, 4F, New Henry House
10 Ice House Street, Central, Hong Kong
Ms. Junjun Xu
 

 
or to such other address as such party may indicate by a notice delivered to the
other party hereto.
 
Section 8.3        Successors and Assigns.
 
(a)        Either party may assign any of its rights hereunder, but no such
assignment shall relieve it of its obligations hereunder.
 
(b)        This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their successors and permitted assigns.  The successors and
permitted assigns hereunder shall include without limitation, in the case of the
Buyer, any permitted assignee as well as the successors in interest to such
permitted assignee (whether by merger, liquidation (including successive mergers
or liquidations) or otherwise).  Nothing in this Agreement, expressed or
implied, is intended or shall be construed to confer upon any Person other than
the parties and successors and assigns permitted by this Section any right,
remedy or claim under or by reason of this Agreement.
 
Section 8.4        Entire Agreement; Amendments.  This Agreement and the
Exhibits and Schedules referred to herein and the documents delivered pursuant
hereto contain the entire understanding of the parties hereto with regard to the
subject matter contained herein or therein, and supersede all prior agreements,
understandings or letters of intent between or among any of the parties
hereto.  This Agreement shall not be amended, modified or supplemented except by
a written instrument signed by an authorized representative of each of the
parties hereto.
 
Section 8.5        Waivers.  Any term or provision of this Agreement may be
waived, or the time for its performance may be extended, by the party or parties
entitled to the benefit thereof.  Any such waiver shall be validly and
sufficiently given for the purposes of this Agreement if, as to any party, it is
in writing signed by an authorized representative of such party.  The failure of
any party hereto to enforce at any time any provision of this Agreement shall
not be construed to be a waiver of such provision, nor in any way to affect the
validity of this Agreement or any part hereof or the right of any party
thereafter to enforce each and every such provision.  No waiver of any breach of
this Agreement shall be held to constitute a waiver of any other or subsequent
breach.
 

--------------------------------------------------------------------------------


 
Section 8.6        Partial Invalidity.  Wherever possible, each provision hereof
shall be interpreted in such manner as to be effective and valid under
applicable law, but in case any one or more of the provisions contained herein
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such provision shall be ineffective to the extent, but only to the
extent, of such invalidity, illegality or unenforceability without invalidating
the remainder of such provision or provisions or any other provisions hereof,
unless such a construction would be unreasonable.
 
Section 8.7        Execution in Counterparts.  This Agreement may be executed in
two (2) or more counterparts, each of which shall be considered an original
instrument, but all of which shall be considered one and the same agreement, and
shall become binding when one or more counterparts have been signed by each of
the parties hereto and delivered to the Seller and the Buyer.
 
Section 8.8        Legal Counsel. Each Party represents that it has been given
the opportunity of seeking legal counsels.
 
Section 8.9        Governing Law.  This Agreement shall be governed by and
construed in accordance with the internal laws (as opposed to the conflicts of
law provisions) of Hong Kong.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be executed the day and year first above written.
 

 
BUYER:
         
Hong Kong Jing Nuo International Limited
               
      
By:
/s/ Pok Kam Li      
Name: Pok Kam Li
     
Title: Director
         

 
(Witness)

         
/s/ Mingfei YANG
           
Name: Mingfei YANG
     

 

 
SELLER:
         
China INSOnline Corp.
               
      
By:
/s/ Junjun Xu         
Name: Junjun Xu
      Director          

 
(Witness)

         
/s/ Mingfei YANG
               
Name: Mingfei YANG
   
 
 

 

--------------------------------------------------------------------------------

